IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    :                   NO. 817
                                          :
         ADOPTION OF RULES 205 AND        :                   SUPREME COURT RULES
         1205, AND AMENDMENT OF           :
         RULES 166, 167, 345, 1166, 1167, :                   DOCKET
         AND 1345 OF THE PENNSYLVANIA :
         RULES OF JUVENILE COURT          :
         PROCEDURE                        :

                                                ORDER

PER CURIAM

       AND NOW, this 12th day of December, 2019, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been published for
public comment at 48 Pa.B. 7513 (December 8, 2018):

         It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that:

         1) Pennsylvania Rules of Juvenile Court Procedure 205 and 1205 are adopted;
            and
         2) Pennsylvania Rules of Juvenile Court Procedure 166, 167, 345, 1166, 1167,
            and 1345 are amended

in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on June 1, 2020.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.